Citation Nr: 1227632	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether the severance of service connection for arthritis of the lumbar spine was proper.

2.  Entitlement to service connection for hypertension as secondary to service-connected disabilities, to include Type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 through January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In July 2007, the RO denied service connection for hypertension and proposed to sever service connection for arthritis of the lumbar spine.  In October 2007, the RO severed service connection for arthritis of the lumbar spine effective January 1, 2008.

The Board notes that the Veteran also perfected an appeal as to the issue of service connection for coronary artery disease, which was also denied in the July 2007 rating decision.  See April 2008 substantive appeal (VA Form 9).  However, in a October 2010 rating decision, the RO granted service connection for ischemic heart disease (previously denied as coronary artery disease), which is a full grant of that benefit sought on appeal.  No jurisdiction-conferring dispute as to the assigned rating or effective date has been received.  Therefore, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The Veteran testified before a Decision Review Officer (DRO) at the RO in February 2008.  He also testified before the undersigned Veterans Law Judge via a videoconference hearing at the RO in December 2011.  A transcript of each of the hearings is associated with the claims file.  

The Veteran and his representative have waived consideration by the agency of jurisdiction (AOJ) of any additional evidence received after the last adjudication.  See, e.g., December 2011 statement from Veteran; July 2012 appellant's brief.  As such, the Board may properly consider the additional evidence at this time.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  Moreover, as the Board's decision herein constitutes a full grant of the benefits sought on appeal, there is no prejudice to the Veteran and no further development is necessary.


FINDINGS OF FACT

1.  The evidence does not clearly and unmistakably establish that the Veteran did not develop arthritis of the lumbar spine as a result of a crush injury with fracture of the right hip or pelvis during service.

2.  Resolving all reasonable doubt in the Veteran's favor, his hypertension was aggravated by the service-connected diabetes and coronary artery disease.


CONCLUSIONS OF LAW

1.  The severance of service connection for arthritis of the lumbar spine, effective January 1, 2008, was improper, and restoration of service connection is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(d), 3.159, 3.303 (2011).

2.  The criteria for service connection for hypertension, based on aggravation by a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision herein to grant service connection for hypertension and to restore service connection for arthritis of the lumbar spine constitutes a full grant of the benefits sought on appeal.  As such, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.


Severance of service connection

The AOJ granted service connection for arthritis of the lumbar spine, effective as of March 2006, in an October 2006 rating decision.  In a July 2007 rating decision, the AOJ granted service connection for residuals of a right hip injury based on symptoms in the right hip and leg, and proposed to sever the grant of service connection for arthritis of the lumbar spine due to a change in diagnosis.  This decision was finalized in October 2007, effective as of January 1, 2008.  

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i).  

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in July 2007 that proposed to sever service connection for arthritis of the lumbar spine, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and his right to present additional evidence or request a hearing in a July 18, 2007 letter.  He did not request a hearing at that time, but he submitted a 1986 treatment record.  In October 2007, more than 60 days after the initial notice of the proposed severance, a rating decision was issued that explained the reasons for finalizing the severance of service connection.  

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous."  38 C.F.R. § 3.105(d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105(b) do not apply, as service connection was in effect since March 2006, or less than 10 years.  See also 38 C.F.R. § 3.957.

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE).  Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the AOJ in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Service connection may be granted for a disability from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Here, the Veteran initially filed a claim for a broken right pelvis in April 1978, which was denied as a fractured right acetabulum in a December 1983 rating decision.  The Veteran then applied to "reopen" a claim for service connection for a low back condition in March 2006.  The AOJ granted service connection arthritis of the lumbar spine, effective as of March 2006, based on a diagnosis and positive nexus opinion in an October 2006 VA examination report.  In a July 2007 rating decision, the AOJ granted service connection for residuals of a right hip injury effective as of March 2006, and proposed to sever service connection for the low back based on a change in diagnosis, relying on a December 2006 VA examination report and February 2007 addendum report with negative nexus opinions.

A review of the Veteran's service treatment records shows treatment on April 1968 for being caught between the front bumpers of a 2.5 ton truck, sustaining a crushing type injury to the pelvis and right hip.  There were contusions, several illegible notations, and an impression of fractured pelvis.  Records dated in May 1968 again note treatment for fractured right acetabulum or hip, with conservative treatment.  The Veteran was issued crutches and was placed on a profile for L3, P3 for 2.5 months.  New x-rays were taken, and the hip was noted to be healing properly.  In November 1970, the Veteran complained of pain in the back and the right hip coming and going since his broken right pelvis injury.  He denied any recent trauma.  X-rays of the hip and pelvis (for fractured pelvis rule out arthritis changes) showed no evidence of osteoarthritic changes.  A few days later, still in November 1970, the Veteran complained of pain in the right hip now radiating down the right leg, and the impression was degenerative arthritis.  In his March 1974 reenlistment examination, the Veteran denied any broken bones, arthritis, or recurrent back pain.  However, he was noted to have had a broken pelvis bone or acetabulum in April 1968, with no current problems.  There was no stiffness or limitation of motion upon examination, and there was good strength in the lower extremities and spine.  No musculoskeletal abnormalities or defects were noted. 

The claims file includes VA and private medical evidence dated in 1986.  In a February 1986 letter, private provider Dr. S stated that the Veteran was treated in January 1986 for complaints of low back pain.  Examination showed abnormal sacroiliac joint motion, and Veteran reported that the problem dated back to his 1968 service accident where he fractured the right acetabulum.  The Veteran stated that he was told previously that he would simply have to live with the pain.  Dr. S provided therapy for abnormal sacroiliac motion, which did provide symptomatic relief.  He started the Veteran on a therapeutic exercise program and occasional manipulative correction, and advised that the Veteran may experience prolonged relief from his low back pain with time.  Dr. S opined that, given the Veteran's history of trauma without necessary manipulative therapy to correct abnormal joint motion associated with the trauma, he was "fairly certain" that the Veteran's current low back complaints were related to his injury during service in 1968.

A March 1986 VA record notes that the Veteran reported being crushed between two trucks during service in 1968, treated with traction and crutches, and that he now complained of low back problems off and on, worse when bending over.  There was objective tenderness to the right hip joint and sacroiliac joint, as well as pain in the lumbosacral area, positive straight leg raise, and limitation of motion of the lumbosacral spine.  X-rays of the lumbosacral spine, sacroiliac joint, and right hip were conducted for history of fractured right acetabulum and tender right hip, sacroiliac, and lumbosacral spine.  The impression was no osseous or articular abnormality in the pelvis, sacroiliac joints, hips, or lumbar spine, and that the lumbar spine was "normal in every respect."  In April 1986, the Veteran was noted to have chronic low back syndrome and history of injury, with some objective lower spine tenderness and slight diminution in range of motion, but with normal x-rays.

A June 1986 private chiropractic record from Dr. A reflects complaints of back pain since the 1968 injury, which had become worse over the past winter with no recent injury.  The Veteran reported that most of the pain was in the low back, but there was also some discomfort over the anterior superior iliac spines. The provider noted that previous diagnoses by Dr. S of sacroiliac joint instability and also some malalignment of the upper spine, as well as the March 1986 VA work up and x-rays that were read as within normal limits.  Physical examination showed tenderness over the right iliolumbar ligament area, especially in extension, and increased pain with straight leg raising.  The provider stated that the Veteran seemed to have a mechanical derangement of his back, possibly a facet syndrome, but he wanted to await x-rays before rendering a final opinion.  Those x-rays have not been obtained.

In a December 2005 VA treatment record, the Veteran reported pain in the low back and hips starting in the afternoon after being on his feet all day, as well as low back pain when getting up from a chair.  He stated that he felt this was getting progressively worse, and that he had been turned down for service connection based on his crush injury during service.  The provider found no objective tenderness or deformity of the low back, with full range of motion of the extremities and no hip tenderness.  The provider assessed low back pain and hip pain symmetric with benign exam, and stated that he doubted that this was secondary to a crush injury or right acetabular fracture in 1968.  No reasoning was provided.

Thereafter, several VA treatment records note reports of low back pain status post military crush injury with pains dating back to that event.  The Veteran reported intermittent back pain especially with overhead lifting and persistent right lumbar pain, and that the crush caused a right hip socket fracture.  See records dated in March 2006, September 2006, May 2007, December 2007, September 2008, January 2009, May 2009, and December 2009.  X-rays of the lumbosacral spine conducted in March 2006 for history of chronic back pain dating back to crush injury in military were interpreted to show degenerative lumbar disc disease.  X-rays of the right pelvis conducted in September 2006 were interpreted to show no fracture or focal osseous lesion, tiny acetabular osteophytes, and sacroiliac joint unremarkable.  The impression was minimal osteoarthritis of the right hip.

Lay evidence in support of the Veteran's claim is generally consistent with the VA and private treatment records, as well as the service treatment records.  In particular, he has consistently described his in-service crush injury in 1968 and has generally reported pain in the right hip, low back, and down the right leg since that time.  During the February 2008 DRO hearing, he stated that he took over-the-counter drugs for years after the initial injury and prior to leaving service, as well as after leaving service until first seeking treatment in 1986.  The Veteran further stated that he still had back pain prior to that time, and his providers had told him to take over-the-counter medications and that the pain is probably due to the injury during service.  Testimony during the Board hearing was consistent with these statements.

The Veteran has also submitted two statements from an employer, dated in November 2007 and February 2008.  The employer stated that the Veteran complained of pain in the back and legs, stating that it had previously bothered him and was now coming back.  The employer further stated that, when he initially interviewed the Veteran for employment three years earlier, the Veteran told him about the crush injury in service and that he might be limited to some extent in performing his duties, and that the Veteran had reported back pain over the years.

The Veteran was provided an initial VA examination in connection with his claim for a low back condition in October 2006.  That examiner noted the Veteran's reports of right hip and low back pain since the April 1968 injury, which had progressively worsened.  The examiner also noted the March 2006 x-ray results (showing degenerative lumbar disc disease).  Physical examination showed decreased range of motion and pain.  The examiner opined that the Veteran's low back pain was at least as likely as not a direct result of the crushing injury in service or associated with fracture of the right hip.  He reasoned that osteoarthritis changes in the lumbar spine are consistent with a history of trauma to that area.

The AOJ requested clarification of the prior opinion because the March 1986 and March 2006 x-rays of the hips were interpreted normal, or showing no fracture.  The Veteran was examined by a different VA medical professional.  This examiner noted the reported crush injury to the right pelvis in April 1968, and that medical records indicated a diagnosis of nondisplaced fracture of the right acetabulum.  He stated that some fractures of the acetabulum are difficult to put into evidence, and it is unlikely that a diagnosis of fractured acetabulum would have been made unless at some point the radiological studies would have shown a fracture.  He further stated that once these fractures have healed they are no longer visible on x-ray.  The Veteran complained of low back pain and was noted to have radiological evidence of degenerative disc disease, as well as pain in the back and radiating down the left leg, and minor discomfort at the level of the right hip with certain movements.  The examiner opined that it is less likely as not that the crush injury to the pelvis during service was the cause of the Veteran's degenerative disc disease of the lumbosacral spine.  He diagnosed previous fracture of the right acetabulum which now is healed but shows minor degenerative changes, which are most likely a result of the minor fracture from crush injury.  The examiner stated that this condition is totally unrelated to the low back problem, although he did not explain why.

In a February 2007 addendum report, this VA examiner reiterated his belief that there was a right hip or pelvis fracture during service, as explained in the initial report, and stated that the current degenerative changes in the right hip further substantiated the likelihood of fracture during service.  The examiner explained that the currently diagnosed degenerative disc disease of the lumbar spine is related to a genetically linked loss of fluid from disc spaces which leads to early degenerative disc disease at times with subsequent disc herniation, according to recent research.  He further stated that the nature of the Veteran's crush injury to the pelvis would not cause axial stress on the spine or disc space injury.  Instead, he stated that the most common spinal conditions associated with crush injuries are transverse and/or spinal process fractures, which have not been identified in this case.  

In the February 2007 report, this examiner further stated that the original opinion that there was as likely as not (or a 50 percent relationship) of a relationship between the crushing trauma and subsequent degenerative disc disease was presumptive and was not verified in the October 2006 report (by a different examiner).  He stated that there are no changes in current x-rays as to the sacroiliac joints.  However, he noted that soft tissue injuries to ligaments of the sacroiliac joints can cause some discomfort and pain and can be interpreted as low back pain.  He stated that this question was not substantiated at this time by clinical examination, but it was mentioned simply to explain the possibility that the Veteran may have had some low back pain at the time of the crush injury.  

Upon review of the entire record, the Board finds that the evidence does not clearly and unmistakably show that the Veteran's low back disability was not incurred as a result of service, or that it was incorrectly diagnosed.  Rather, the evidence reflects two separate diagnoses of a right hip disability as related to the crush injury during service, and a low back disability, initially diagnosed as arthritis and then later diagnosed as degenerative disc disease.  Further, the medical evidence is in relative equipoise as to the etiology of the Veteran's current low back disability.

Specifically, the Veteran had documented complaints of low back pain during service after the documented 1968 crush injury and fracture of the right pelvis or hip, which resulted in a profile for 2.5 months.  Further, he has consistently reported low back pain off and on since that time, worsening in more recent years.  This was documented in VA and private treatment records in 1986, as well as during the current appeal.  There is no indication that the Veteran's reports of continuous symptoms are not credible.  Additionally, there is a 1986 private medical opinion that the Veteran's low back problems are due to the right hip injury during service, with a well reasoned rationale concerning the effects of the hip on the low back and consideration of the lay statements concerning timing of symptomatology.  There is also a 2006 VA medical opinion that the low back problem is related to such injury based on the location of the trauma and the symptomatology over the years.  While the subsequent VA examiner opined that the current low back disability is not related to the in-service right hip injury, with a rationale based on medical literature, it is unclear if he considered the Veteran's reports of continuous symptomatology since service.  It is also unclear if he considered the prior private medical opinion.  

Accordingly, while there is some evidence against service connection, it is not so clear and unmistakeable such that reasonable minds could not differ as to the etiology of the Veteran's low back disability.  Rather, a preference of this opinion over the prior opinions would amount to a weighing of evidence, which does not amount to CUE.  Further, as noted above, there was no change in diagnosis of the low back disability to a right hip disability, as these are two separate disabilities with symptomatology in two different areas.  Therefore, this also cannot be the basis of severance of service connection.  In summary, there is not clear and unmistakeable evidence that the Veteran's arthritis of the lumbar spine was not incurred as a result of a crush injury to the right hip or pelvis during service.  The high burden for severance of service connection has not been met, and service connection for the low back disability must be restored as of January 1, 2008.

Service connection for hypertension 

The Veteran argues that his hypertension is secondary to his service-connected disabilities, to include Type II diabetes mellitus and coronary artery disease, as well as pain from his service-connected right hip condition and low back condition.  

Service connection may be granted for a disability from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including hypertension, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  The provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  Under the current version, service connection may not be awarded based on aggravation of a nonservice-connected disability unless a pre-aggravation baseline level of disability has been established to allow a comparison to the current level of disability.  See 38 C.F.R. § 3.310(b) (2011).  Although the stated intent of this change was to implement the requirements set forth in Allen, the Board finds that the amendment amounts to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Here, the Veteran filed his claim in March 2006, as indicated in rating decisions issued in October 2006 and July 2007.  Therefore, the Board has applied the prior version of 38 C.F.R. § 3.310, which does not require the establishment of a baseline level of disability before an award of service connection based on aggravation may granted, as such version is more favorable to the Veteran.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Board notes preliminarily that there is no indication that the Veteran's hypertension was first exhibited or diagnosed during service, or within one year after discharge from active duty.  Rather, the first evidence of hypertension is more than 20 years after the Veteran's separation from service in 1978.  As such, service connection is not warranted on a direct basis, or on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran was diagnosed with hypertension and coronary artery disease after having a myocardial infarction and a stent placed in June 2001.  Private records dated in June 2001 indicate that the Veteran had no knowledge of his cholesterol or blood pressure, as he did not see a doctor on a regular basis.  The Veteran reported that he quit smoking 20 years ago, and that he had a 15-pack year smoking history.  There was no reference to diabetes at that time.  

The Veteran was diagnosed with diabetes in 2006.  In particular, a March 2006 VA treatment record notes that the Veteran carried a diabetes diagnosis, upon review of private records.  At the October 2006 VA examination, the examiner noted that the Veteran was diagnosed with diabetes in March 2006 per routine blood work.  

Consistent with the medical evidence, the Veteran testified at the two hearings on appeal that he was diagnosed with hypertension and coronary artery disease in June 2001, and with diabetes in 2006.  He has been afforded several VA examinations.  

The October 2006 and June 2008 VA examiners opined that the Veteran's hypertension was not caused by, or is not a complication of, his diabetes, as the onset of hypertension preceded the onset of diabetes mellitus.  The January 2010 VA diabetes examiner did not express an opinion as to any relationship between the Veteran's hypertension and diabetes.  However, the diabetes was noted to be currently controlled by medication, with normal renal function.

The October 2006 VA examiner opined that the Veteran's hypertension (and coronary artery disease) are worsened by his diabetes because "diabetes increases the blood pressure and increases the risk of another heart attack in the future."  However, it is unclear whether this examiner considered the particular circumstances of this Veteran's case, such as his blood pressure and renal function.  

In contrast, the June 2008 VA examiner opined that the Veteran's hypertension is not worsened or increased by his diabetes, without providing an explanation for such opinion.  Additionally, it is unclear whether any possible worsening of the Veteran's hypertension was beyond the natural progress of the condition.

The Veteran testified that his providers have told him that his hypertension may be from a combination of factors.  He has submitted a December 2011 opinion from Dr. S, his primary care physician for over ten years.  Dr. S stated that the Veteran had a myocardial infarction and a stent in 2001, hypoglycemia that first presented in 2004, and the first evidence of high blood pressure noted in that office in June 2004, commensurate with the diagnosis of diabetes.  The Board notes that these dates are inconsistent with the other evidence of record, as summarized above.  Further, the Veteran has not authorized VA to obtain any further records from this provider, despite several requests that he do so.  Nevertheless, Dr. S stated that the Veteran's low HDL, high body mass index, hypertension, and glucose intolerance/frank diabetes pointed to a metabolic syndrome.  Accordingly, he opined that the Veteran's hypertension and hyperglycemia are linked to a metabolic syndrome.  

The etiology of the Veteran's hypertension remained unclear based on the above evidence.  As such, the Board forwarded the claims file to a specialist with the Veterans' Health Administration (VHA) for an opinion as to the etiology of his hypertension, to include whether it was proximately caused or aggravated by any of the service-connected conditions.  

In an April 2012 initial report, the VHA cardiologist opined that it is unlikely (probability of less than 50 percent) that the Veteran's hypertension is a result of diabetes.  He stated that he could not resolve the issue of aggravation of hypertension by diabetes without resort to mere speculation.  However, the cardiologist noted that longstanding or poorly controlled diabetes contributes significantly to worsening of hypertension due to its effect on macro and microvasculature, accelerating systemic atherosclerosis, and causing kidney disease with subsequent development of chronic renal insufficiency.  

The cardiologist further opined that coronary artery disease by itself does not cause hypertension, and that the elevated blood pressure after his hospitalization in 2001 was not hypertension disease but rather, a temporary state.  He opined that it is highly unlikely that the Veteran's hypertension is a result of his coronary artery disease because the essential hypertension was diagnosed after the coronary artery disease.  However, the cardiologist noted that generalized atherosclerosis, of which coronary artery disease is a part, can lead to hypertension or aggravate already existing hypertension and lead to its progression.  He stated that this issue could not be resolved without resort to mere speculation based on the available data.  

The cardiologist also opined that it is highly unlikely that the Veteran's hypertension was caused or even aggravated as a result of chronic pain from arthritis.  He reasoned that this factor cannot lead to or aggravate hypertension.

In a May 2012 addendum report, the VHA cardiologist provided further explanation for these opinions, upon request from the Board.  The cardiologist stated that the general specific cause of essential hypertension, which the Veteran has, is unknown, so neither diabetes nor coronary artery disease cannot be considered its cause.  However, the cardiologist opined that the Veteran's diabetes had a probability of more than 50 percent of making his hypertension somewhat worse.  The cardiologist further stated that there is no objective evidence that the Veteran developed secondary hypertension as a result of atherosclerosis.  However, he opined that general atherosclerosis, from which the Veteran suffers, had a probability of more than 50 percent of making the Veteran's essential hypertension somewhat worse.  The cardiologist stated that he could not resolve these issues completely without resorting to mere speculation because he did not know how the Veteran's hypertension would behave if diabetes or atherosclerosis was not present.  

Upon consideration of all evidence of record, the Board finds that service connection is warranted for hypertension on a secondary basis, based on aggravation by service-connected disabilities.  As summarized above, there are several medical opinions indicating that the Veteran's hypertension is not caused by or a result of his service-connected disabilities.  However, the VHA cardiologist opined that there is a probability of more than 50 percent that such condition was aggravated by his service-connected diabetes and/or coronary artery disease.  These opinions were based on a thorough review of all lay and medical evidence of record, and they are supported by well reasoned rationale.  Therefore, the benefit of the doubt rule applies, and all reasonable doubt as to the etiology of the hypertension shall be resolved in the Veteran's favor.  38 C.F.R. § 3.102.  Accordingly, the secondary service connection is warranted.  38 C.F.R. § 3.310.


ORDER

Severance of service connection for arthritis of the lumbar spine was not proper, and restoration of the benefit is granted. 

Service connection for hypertension, based on aggravation by service-connected disability, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


